Dissenting Opinion by
Mr. Chief Justice Jones:
I would reverse the judgment and would order a new trial because of the errors, appearing of record, so egregious as to be unsusceptible of eradication by the trial judge’s related caution to the jury or of correction *599of the manifestly excessive verdict by the court en hone’s order of remittitur.
However, since this court is affirming the judgment, no useful purpose would be served by my now detailing the reasons, which appear to me to be overwhelming, why the jury’s verdict should have been rejected by the trial court without further ado and why the remittitur ordered by the court below failed to rectify the serious injustice done the Commonwealth. The appropriation of private property for public use through an exercise of the power of eminent domain is indeed “most awesome”, not only for the condemnee but for the condemnor as well. Both are entitled to scrupulous fairness in the determination of the damages entailed. Such, however, is not the standard of treatment accorded the Commonwealth in this case, as I see it.
Mr. Justice Benjamin R. Jones joins in this dissent.